Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant's amendments and remarks submitted 5/20/2022 have been entered and considered, but are not found convincing. Claims 2, 5, 12, 15, 21-22,-28, 31 have been amended.  Claims 1, 7-9, 11, 17-19, 23-26, 29- 30, 32-34, 36, 38 were cancelled. Claim 39 has been added. In summary, claims 2-6, 10, 12-16, 20-22, 27-28, 31, 35, 37, 39 are pending in the application. Applicant's amendments have necessitated the new grounds of rejection set forth herein; accordingly, this action is made final.

Response to Arguments
Claim Rejections - 35 U.S.C. 103:
Applicant’s arguments with respect to amended independent claim have been considered but are moot because the rejection have been modified to address the newly added limitations. The examiner now relies on new reference OLIVER.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-22, 27-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims describe a machine-readable storage medium.  
Further, Applicant's specification, at paragraph [0141] FIG. 35 is a block diagram illustrating components of a machine 3500, according to some example embodiments, able to read instructions from a machine-readable medium (e.g., a machine-readable storage medium, a computer-readable storage medium, or any suitable combination thereof) and perform any one or more of the methodologies discussed herein, in whole or in part.” ,  paragraph [0144] “As used herein, the term "memory" refers to a machine-readable medium able to store data temporarily or permanently and may be taken to include, but not be limited to, random-access memory (RAM), read-only memory (ROM), buffer memory, flash memory, and cache memory. While the machine-readable medium 3522 is shown in an example embodiment to be a single medium, the term "machine-readable medium" should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, or associated caches and servers) able to store instructions. The term "machine-readable medium" shall also be taken to include any medium, or combination of multiple media, that is capable of storing instructions for execution by a machine (e.g., machine 3500), such that the instructions, when executed by one or more processors of the machine (e.g., processor 3502), cause the machine to perform any one or more of the methodologies described herein. Accordingly, a "machine-readable medium" refers to a single storage apparatus or device, as well as "cloud-based" storage systems or storage networks that include multiple storage apparatus or devices. The term "machine-readable medium" shall accordingly be taken to include, but not be limited to, one or more data repositories in the form of a solid-state memory, an optical medium, a magnetic medium, or any suitable combination thereof”, fails to explicitly define the scope of “machine-readable storage medium”.  Thus, in giving the term its opening end, the claimed “machine-readable storage medium” is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory  machine-readable storage medium having executable programming instructions stored thereon is considered statutory as non-transitory machine-readable storage medium excludes transitory data signals.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims  2-3, 5, 12-13,15, 21, 27, 37, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OLIVER et al, IDS, U.S Patent Application Publication No 2012/0239513 (“OLIVER”) in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) further in view of  Geisner et al, U.S Patent Application Publication No 20110246329 (“Geisner”) 
Regarding independent claim 2, OLIVER teaches method comprising: 
a method comprising: detecting, by a client device, a first command by a user in a physical environment of the user, the first command including first gesture to a physical object in the physical environment that is within a field of view of a depth sensor(¶0047-0048 “…For example, a depth sensor such as the KINECT sensor could be employed by a user to scan items and generate three-dimensional representations of the items. In other instances, a user may manually capture virtual representations of physical items in a mobile setting. In particular, the user may employ a mobile device (e.g., a smartphone) that is configured to scan a physical item and either generate a virtual representation of the item itself or provide scanned data to another device that generates the virtual representation”; [0048] “…Initially, as shown at block 302, a user manually scans a physical item.”; ¶0054 “ In some embodiments, physical items may be automatically scanned and added to a user's virtual closet. For instance, a depth camera or other image capturing device may be located in a user's home that automatically scans items brought into the user's home”;  ¶0017 “In various embodiments, the virtual closet may include two-dimensional or three-dimensional virtual representations, which may be added to the virtual closet using a number of different approaches. In some cases, virtual representations of items may be added to the virtual closet by using image capturing techniques to scan physical items and generate three-dimensional virtual representations of the items. As used herein, the term "scan" includes any technology for capturing images of physical items.”; where user brought items into user’s home is considered as the first command including first gesture”);
responsive to detecting the first command, capturing, using the depth sensor, spatial data of the physical object in the physical environment of the user identified by the first gesture to the physical object (¶0047 “This may include the user employing a depth camera or other device to scan a physical item and generate a three-dimensional representation of that item. In some instances, an in-home device could be used to scan items and generate virtual representations of the items. For example, a depth sensor such as the KINECT sensor could be employed by a user to scan items and generate three-dimensional representations of the items”; ¶0048 “Referring to FIG. 3, a flow diagram is provided that illustrates a method 300 for manually generating a virtual representation of a physical item and storing the virtual representation in a virtual closet in accordance with an embodiment of the present invention. Initially, as shown at block 302, a user manually scans a physical item. Any physical item could be scanned at block 302, including an item owned by the user or an item a user may wish to own (e.g., an item the user sees in a store or an item owned by a friend). Additionally, any of a variety of known image capturing techniques, such as a depth camera, may be employed to scan the item in order to generate a three-dimensional virtual representation of the object. Accordingly, a virtual representation of the item is generated, as shown at block 304”; ¶0072 “.. Additionally, in embodiments in which the virtual representation is a three-dimensional model created by scanning the item, the virtual representation may provide an actual depiction of the item for potential buyers to view” where use depth sensor to capturing physical item and generate a 3D virtual representation of object which the virtual representation is a three-dimensional model  is considered capturing spatial data of physical item); 
generating a three-dimensional representation of the physical object identified based at least in part on the captured spatial data (¶0072 “In further embodiments of the present invention, the virtual closet may also be used to facilitate selling users' items. In particular, virtual representations of items could be uploaded from a user's virtual closet to an online platform directed to selling items (e.g., an auction website, shopping website, classified advertisements websites), such as the EBAY, AMAZON, or CRAIGSLIST websites, to provide a few examples. Allowing virtual representations of items from a virtual closet to be directly added to an online selling platform may provide a convenient way for users to sell items. Additionally, in embodiments in which the virtual representation is a three-dimensional model created by scanning the item, the virtual representation may provide an actual depiction of the item for potential buyers to view.”); 
 displaying, in a user interface of the client device, the three-dimensional representation of the physical object identified by the first gesture (¶0040 “ As will be discussed in further detail below, in addition to providing virtual representations (i.e., visual depictions) of physical items, the virtual closet 200 may also store information regarding the physical items with the virtual representations. Accordingly, a user may select a virtual representation from the virtual closet 200 to view additional information about the item corresponding with the virtual representation. Additionally, virtual representations and other digital content may be associated with one another within the virtual closet. For instance, wish item 3 214 is shown in FIG. 2 as being associated with item X, item Y, and song 3. These may allow virtual representations to be retrieved together and/or provide additional context information for virtual representations of items.”); 
detecting, by the client device, a second command by the user in the physical environment of the user, the second command including a second gesture to request to initiate an action with respect to the physical object identified by the first gesture without modifying a location of the physical object in the physical environment (¶0064 “After having been added to the virtual closet, virtual representations of items (and any associated information) may be retrieved from the virtual closet in a number of different ways in accordance with various embodiments of the present invention. In some instances, a user may manually retrieve virtual representations of items from the virtual closet. For instance, the virtual closet may include browse and/or search features to allow the user to easily locate and retrieve virtual representations of items. The user could browse/search the virtual closet using any type of input, such as input devices (e.g., keyboard, mouse, touch screen etc.), gesture control (e.g., using a depth camera), and voice commands. In some embodiments, the user may search the virtual closet for similar items. For instance, the user may specify a particular virtual representation of an item or scan a physical item and cause the virtual closet to search for virtual representations of similar items (e.g., items that are similarly shaped/colored). This provides a convenient way for users to quickly retrieve similar items. ¶0073 “In some embodiments, a user may manually identify items the user wishes to sell and upload virtual representations of those items from the virtual closet to an online selling platform to place the items for sale on the online selling platform. Referring to FIG. 6, a flow diagram is provided that illustrates a method 600 for using a virtual closet to place items for sale on an online selling platform in accordance with an embodiment of the present invention. As shown at block 602, a user selection of a virtual representation of an item in the user's virtual closet is received. Additionally, a user command is received to sell the item corresponding with the selected virtual representation, as shown at block 604; ¶0074 “In some embodiments, a number of different online platforms may be available for selling the selected item. For instance, the user could select to place the item for sale on the EBAY website and/or place an advertisement for the item on the CRAIGSLIST website. Accordingly, available online selling platform options are presented to the user at block 606. The user may review the various options and select one or more of the online selling platforms. As such, a user selection of an online selling platform is received at block 608” where user select items and place the item for sale and any type of input such as gesture control that it would have been obvious to a person of ordinary skill in the art at the time of invention to recognize selecting item and place the item for sale on the EBAY website of OLIVER by using gesture  control because this would achieve the well-known and expected benefits of providing a convenient way for users to perform operation without input devices); the action including  generating a listing offering the physical object identified for sale on an electronic marketplace on behalf of the user and including the generated three-dimensional representation of the physical object identified by the first gesture in the listing; and automatically initiating the action (¶0073 “In some embodiments, a user may manually identify items the user wishes to sell and upload virtual representations of those items from the virtual closet to an online selling platform to place the items for sale on the online selling platform. Referring to FIG. 6, a flow diagram is provided that illustrates a method 600 for using a virtual closet to place items for sale on an online selling platform in accordance with an embodiment of the present invention. As shown at block 602, a user selection of a virtual representation of an item in the user's virtual closet is received. Additionally, a user command is received to sell the item corresponding with the selected virtual representation, as shown at block 604.; ¶0074 “In some embodiments, a number of different online platforms may be available for selling the selected item. For instance, the user could select to place the item for sale on the EBAY website and/or place an advertisement for the item on the CRAIGSLIST website. Accordingly, available online selling platform options are presented to the user at block 606. The user may review the various options and select one or more of the online selling platforms. As such, a user selection of an online selling platform is received at block 608) OLIVER is understood to be silent on the remaining limitations of claim 2. 
In the same field of endeavor, Stekkelpark  teaches detecting, by a client device, a first command by a user in a physical environment of the user, the first command including a first gesture that points to a physical object in the physical environment (¶0069 “In yet another implementation, an augmented reality device is provided, the device being equipped with at least one camera and least one acoustic-to-electric sensor. An image recognition module is also provided, said module being capable of detecting and recognizing various hand or finger gestures, and the combination of hand or finger gestures and objects (for example objects visible on the display of the device, or physical objects being captured by the device's camera). In other words, a system is provided, which is capable of recognizing hand and finger gestures and objects on a static or dynamic image. In such implementations, the user can make a virtual object selection on the display of the device by pointing with the physical hands or fingers to any of the virtual objects in the user's field of vision. In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision.”); 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify a step of identifying physical items in a physical environment by scanning or bringing the physical items within a field of view of a depth sensor in order to display the three-dimensional virtual representations of captured physical items for sale online selling platforms of OLIVER with identifying a physical object in a physical environment by a gesture that points to the physical object as seen in Stekkelpark because this modification would make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision (¶0069 of Stekkelpark)  Both OLIVER and Stekkelpark are understood to be silent on the remaining limitation of claim 2.
In the same field of endeavor, Geisner teaches detecting, by a client device, a first command by a user in a physical environment of the user, the first command including a first gesture to a physical object in the physical environment that is within a field of view of a depth sensor (¶0034 “FIG. 2 illustrates an example embodiment of a capture device 20 that may be used for target recognition, analysis, and tracking in a scene, where the target can be a user or an object. According to an example embodiment, the capture device 20 may be configured to capture video with depth information including a depth image that may include depth values via any suitable technique including, for example, time-of-flight, structured light, stereo image, or the like. According to one embodiment, the capture device 20 may organize the calculated depth information into "Z layers," or layers that may be perpendicular to a Z axis extending from the depth camera along its line of sight.”; ¶0162 “FIG. 14 illustrates an alternative use of the shopping application or in a user 18 can place physical object, such as a couch 1402, within a scene 1410 on a display 16. In different embodiments, different types of virtual articles other than clothing or furniture may be presented in by the shopping application 180.); 
generating a three-dimensional representation of the physical object identified by the first gesture based at least in part on the captured spatial data (¶0062 “ In another example, the target is a human user and the system detects the user's features, such as eye color, size, and shape, hair color, type, and length, etc. The system may compare the detected features to a catalog of feature options and apply selected features to the visual represent”;  ¶0064 “The computing environment 12 may use a 3-D Model Builder 193 to create 3-D models from scanned scene information available from the image library and the capture device”;  ¶0137 “The system may detect at least one of the user's features and select a feature from the features library 197 that is representative of the detected feature. The system may automatically apply the selected feature to the user's visual representation 1050. Thus, the user's visual representation 1050 has the likeness of the user as selected by the system.”);
 displaying, in a user interface of the client device, the three-dimensional representation of the physical object identified by the first gesture (see Figs. 9, 12-13, 14; ¶0150 “At step 1102, three dimensional article models are acquired by the system 20. Articles are virtual elements used in the shopping application which represent real-world goods be available from online or retail vendors. Article models may be acquired from a variety of sources.”; ¶0162 “FIG. 14 illustrates an alternative use of the shopping application or in a user 18 can place physical object, such as a couch 1402, within a scene 1410 on a display 16. In different embodiments, different types of virtual articles other than clothing or furniture may be presented in by the shopping application 180 where user place physical object within the scene on a display); 
detecting, by the client device, a second command by the user in the physical environment of the user, the second command including a second gesture ,wherein both the first gesture and the second gesture are captured by the depth sensor (¶0028] As shown in FIG. 1A, tracking system 10 may further include a capture device 20. The capture device 20 may be, for example, a camera that may be used to visually monitor one or more users, such as the user 18, such that gestures and/or movements performed by the one or more users may be captured, analyzed, and tracked to perform one or more controls or actions within the application and/or animate an avatar or on-screen character, as will be described in more detail below.” ¶0035 “As shown in FIG. 2, the capture device 20 may include an image camera component 22. According to an example embodiment, the image camera component 22 may be a depth camera that may capture the depth image of a scene.) 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of placing the three-dimensional virtual representations of captured physical items for sale online selling platforms of OLIVER and identifying a physical object in a physical environment by a gesture that points to the physical object of Stekkelpark with initiating an action with respect to the presentation of the physical object by a gesture and detecting user gestures by depth sensors as seen in Geisne because this modification would perform one or more controls or actions within the application (¶028 of Geisner), use gestures specific to a presentation and shopping application (¶0165 of Geisner)
Thus, the combination of OLIVER, Stekkelpark and Geisner teaches a method comprising: detecting, by a client device, a first command by a user in a physical environment of the user, the first command including a first gesture that points to a physical object in the physical environment that is within a field of view of a depth sensor; responsive to detecting the first command, capturing, using the depth sensor, spatial data of the physical object in the physical environment of the user identified by the first gesture that points to the physical object; generating a three-dimensional representation of the physical object identified by the first gesture based at least in part on the captured spatial data; displaying, in a user interface of the client device, the three-dimensional representation of the physical object identified by the first gesture; detecting, by the client device, a second command by the user in the physical environment of the user, the second command including a second gesture to request to initiate an action with respect to the physical object identified by the first gesture without modifying a location of the physical object in the physical environment, the action including generating a listing offering the physical object identified by the first gesture for sale on an electronic marketplace on behalf of the user and including the generated three-dimensional representation of the physical object identified by the first gesture in the listing; and automatically initiating the action, wherein both the first gesture that points to the physical object and the second gesture are captured by the depth sensor.
Regarding claim 3, OLIVER, Stekkelpark and Geisner teach the method of claim 2, wherein the second command includes a different gesture to request to initiate  a different action with respect to the physical object, the different action including a request to obtain input regarding the physical object via the electronic marketplace( ¶0075  of OLIVER “Additional information associated with placing the item for sale is accessed, as shown at block 610. This may include information such as a sales price and comments describing the item. The various online selling platforms may have different information requirements and options for placing items for sale. As such, the information accessed at block 610 may be dependent on the online selling platform selected by the user. The information may include information already associated with the virtual representation and stored by the virtual closet and/or may include information provided after selecting the virtual representation to place the corresponding item for sale. Additionally, the information may be manually specified by the user or the system may automatically determine the information. As an example of manually-provided information, the user could manually select a price and write a description of the item. As an example of system-provided information, the system could automatically determine a sales price and product description (e.g., by searching for product sales and description information for similar items online). If the system automatically generates information, the user may be provided the option to edit the information.” ;¶0157 of Geisner “ In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area (garments 1242, 1244, 1246 and 1248) and move the garments onto the virtual model 1050. A user 1002 may use a scroll interface 1227 to move through garments on a virtual rack 1235. A user may select to put garments into a virtual shopping cart 1260 which a user may then purchase using a transaction interface (not shown). Purchasing items using the system may comprise using a purchasing interface provided by system 20 which a user 1002 may interact with using gestures, or may comprise being provided with a vendor specific interface through, for example, a browser window presented in the interface 1200”; ¶0177 of Geisner “The system may recommend clothing for the user based on the identity of these user characteristics. The clothing recommendations may be based on clothing in the user's closet or from clothing available for purchase in the virtual world marketplace. For example, a user may have a personal closet with a repository of items owned and associated with a particular visual representation. The personal closet may comprise an interface for allowing the user to view and modify clothing and other items that are applied to the user's visual representation. For example, accessories, shoes, etc, may be modified. A user's gender may be determined based on the captured data or as a result of accessing a profile associated with the user.) In addition, the same motivation is used as the rejection for claim 2.
Regarding claim 5, OLIVER, Stekkelpark and Geisner teach the method of claim 2, wherein the second command includes a different gesture to request to initiate a different action with respect to the physical object, the different action including a request to move the three-dimensional representation of the physical object to a different location within a virtual environment displayed in the user interface, and wherein the location of the physical object in the physical environment is not modified by the different gesture. (¶0077 of OLIVER “When a physical item is sold, the virtual representation of the item may be removed from the virtual closet. Accordingly, an indication that the item has been sold is received at block 614. This may be an indication received from the online selling platform, a manual indication from the user, or input from another source. Based on the indication that the item has been sold, the virtual representation of the item is removed from the virtual closet, as shown at block 616. In some embodiments, the virtual representation may be automatically removed. In other embodiments, the virtual closet may tag the virtual representation as sold and may prompt the user to allow the user to decide whether to remove the virtual representation from the virtual closet. For instance, in some cases, the user may wish to employ the virtual closet to track items sold.”; ¶0157 of Geisner “ In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area (garments 1242, 1244, 1246 and 1248) and move the garments onto the virtual model 1050. A user 1002 may use a scroll interface 1227 to move through garments on a virtual rack 1235. A user may select to put garments into a virtual shopping cart 1260 which a user may then purchase using a transaction interface (not shown). Purchasing items using the system may comprise using a purchasing interface provided by system 20 which a user 1002 may interact with using gestures, or may comprise being provided with a vendor specific interface through, for example, a browser window presented in the interface 1200”; ¶0164 of Geisner “ Scene 1410 may be a representation of a user's room or the scene scanned by the capture device 20 (or another background selected by the user). Elements within the scene which are determined to be objects can be removed from the scene, or can be replaced in the scene by other objects through motions of the user. For example, if a user 1002 reaches on an article such as article 1544 and grasps the article and moves it into the scene, the user can position the article within the scene 1410 at a desired location by grasping the article with a hand closing motion, and releasing the article with a hand opening motion. Similarly, the user can paint the room by grasping one of the two icons 1532 and 1534, and applying that to the scene 1550. Any number of different types of articles may be provided from third-party vendors.”) In addition, the same motivation is used as the rejection for claim 2.
Regarding independent claim 12, OLIVER teaches a system comprising: one or more hardware processors; and a machine-readable medium for storing instructions that, when executed by the one or more hardware processors of a client device, cause the one or more hardware processors  to perform operations comprising (¶0025 “The invention may be described in the general context of computer code or machine-useable instructions, including computer-executable instructions such as program modules, being executed by a computer or other machine, such as a personal data assistant or other handheld device. Generally, program modules including routines, programs, objects, components, data structures, etc., refer to code that perform particular tasks or implement particular abstract data types. The invention may be practiced in a variety of system configurations, including hand-held devices, consumer electronics, general-purpose computers, more specialty computing devices; ¶0028 “Memory 112 includes computer-storage media in the form of volatile and/or nonvolatile memory. The memory may be removable, non-removable, or a combination thereof. Exemplary hardware devices include solid-state memory, hard drives, optical-disc drives, etc. Computing device 100 includes one or more processors that read data from various entities such as memory 112 or I/O components 120.): Remaining of claim 12 is similar in scope to claim 2 and therefore rejected under the same rationale.
Regarding claim 13, OLIVER, Stekkelpark and Geisner teach the system of claim 12, Remaining of claim 13 is similar in scope to claim 3 and therefore rejected under the same rationale.
Regarding claim 15, OLIVER, Stekkelpark and Geisner teach the system of claim 12, Remaining of claim 15 is similar in scope to claim 5 and therefore rejected under the same rationale.
Regarding independent claim 21, OLIVER teaches a machine-readable storage medium comprising instructions that, when executed by one or more hardware processors of a machine, cause the one or more hardware processors to perform operations comprising (¶0027 “ Computing device 100 typically includes a variety of computer-readable media. Computer-readable media can be any available media that can be accessed by computing device 100 and includes both volatile and nonvolatile media, removable and non-removable media. By way of example, and not limitation, computer-readable media may comprise computer storage media and communication media. Computer storage media includes both volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data.”;.”): Remaining of claim 21 is similar in scope to claim 2 and therefore rejected under the same rationale.
Regarding claim 27, OLIVER, Stekkelpark  and Geisner teach the machine-readable storage medium of claim 21, Remaining of claim 27 is similar in scope to claim 3 and therefore rejected under the same rationale.
Regarding claim 37, OLIVER, Stekkelpark and Geisner teach the method as described in claim 2, wherein the second command includes a different gesture to initiate a different action with respect to the physical object, the different action including superimposing the three- dimensional representation of the physical object identified by the first gesture on an additional three-dimensional representation of an additional physical object (¶0069 Stekkelpark “In yet another implementation, an augmented reality device is provided, the device being equipped with at least one camera and least one acoustic-to-electric sensor. An image recognition module is also provided, said module being capable of detecting and recognizing various hand or finger gestures, and the combination of hand or finger gestures and objects (for example objects visible on the display of the device, or physical objects being captured by the device's camera). In other words, a system is provided, which is capable of recognizing hand and finger gestures and objects on a static or dynamic image. In such implementations, the user can make a virtual object selection on the display of the device by pointing with the physical hands or fingers to any of the virtual objects in the user's field of vision. In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision.”¶0156 of Geisner “FIG. 12 illustrates an exemplary interface 1200 which is rendered by the system based on a human model 1002. The interface 1200 may include a control or selection portion 1225 and a rendered scene 1230. In one embodiment, control elements, such as a scroll bar 1227, a garment rack with selectable garments 1235, and a shopping cart 1260 may be provided in the selection portion 1225 of a rendered scene. Actions of the human model 1002 are transferred to the on-screen representation 1050. The interface may include, for example, virtual articles comprising a virtual rack of clothes 1040, and/or individual garments 1042, 1044, 1046, 1048, and a series of backgrounds 1052, 1054, any number of which may be provided to the user. The user 1002 facing the screen 1200 can reach up, grasp the garment from a rack, place it in an array of garments 1060 and/or place the garment onto the virtual model 1050. As indicated in FIG. 12, the appearance of the virtual model 1050 will mimic the size of the user 1002 with the appropriate clothing articles attached.” ;¶0130 of Geisner “As shown in FIG. 9, the system renders a visual representation 1050 on a display 1000 that corresponds to the user 1002 in the physical space 1001. In this example, the system auto-generated the on-screen representation 1050 by detecting features of the user 1002, comparing the detected features to a library of feature options, or imaging information in an imaging library, selecting the feature options that resemble the detected features of the user 1002, and automatically applying them to the user's on-screen representation 1050. The auto-generation of the on-screen representation removes work from the user 1002 and creates an experience for the user 1002 as they are transported into the game or application experience.” where place the garment onto the virtual model is considered as superimpose on the virtual model;) In addition, the same motivation is used as the rejection for claim 2.
Regarding claim 39, OLIVER, Stekkelpark, Geisner teach the method as described in claim 2, further comprising determining, based on the captured spatial data, a spatial dimension quantifying a size of the object (¶0132 “Image data and/or depth information may be used in to identify target features. Such target features for a human target may include, for example, height and/or arm length and may be obtained based on, for example, a body scan, a skeletal model, the extent of a user 1002 on a pixel area or any other suitable process or data. Using for example, the depth values in a plurality of observed pixels that are associated with a human target and the extent of one or more aspects of the human target such as the height, the width of the head, or the width of the shoulders, or the like, the size of the human target may be determined. The camera 1008 may process the image data and use it to determine the shape, colors, and size of various parts of the user, including the user's hair, clothing, etc. The detected features may be compared to a catalog of feature options for application to a visual representation, such as the visual representation feature options in the features library 197.” Where determine size of various parts of the user including clothing) wherein the action further comprises including the spatial dimension of the physical object in the listing (¶0063 of OLIVER “With each of the approaches described above for obtaining virtual representations of physical items, the obtained virtual representations may include not only the visual depiction of the item but also other metadata. The metadata for a virtual representation of an item may including, for instance, fixed information describing the item (e.g., jeans of a particular brand, color of the jeans, size of the jeans, etc.) and variable information (e.g., date added to collection, condition, location, etc.). In addition to metadata downloaded with the virtual representation, a user could add additional metadata to the virtual representation for storage by the virtual closet.”; ¶0072 of OLIVER “In further embodiments of the present invention, the virtual closet may also be used to facilitate selling users' items. In particular, virtual representations of items could be uploaded from a user's virtual closet to an online platform directed to selling items (e.g., an auction website, shopping website, classified advertisements websites), such as the EBAY, AMAZON, or CRAIGSLIST websites, to provide a few examples. Allowing virtual representations of items from a virtual closet to be directly added to an online selling platform may provide a convenient way for users to sell items. Additionally, in embodiments in which the virtual representation is a three-dimensional model created by scanning the item, the virtual representation may provide an actual depiction of the item for potential buyers to view.”; ¶0161 “ Another interface element may include user sizing controls. Sizing controls may be applied to articles (such as clothing) or to the representation of the tracked human model of the user. For example, a user may wish to determine how her appearance may change with a gain or loss of weight. Sizing controls may also allow selection of different sizes of articles, allowing a user to determine if a small or medium size article fits the on-screen representation better”) In addition, the same motivation is used as the rejection for claim 2.  
2.  Claims  4  and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OLIVER et al, IDS, U.S Patent Application Publication No 2012/0239513 (“OLIVER”) in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) further in view of  Geisner et al, U.S Patent Application Publication No 20110246329 (“Geisner”) further in view of Cho et al, IDS, U.S Patent Application Publication No. 2010/0191770 (“Cho”)
Regarding claim 4, OLIVER, Stekkelpark and Geisner teach the method of claim 3, wherein the physical object identified by the first gesture(¶0069 of Stekkelpark “…In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision. Once the selection is made by the user (in other words, the focus is moved onto the desired physical or virtual object), a second signal can be provided by the user, said second signal comprising of one or more mouth click sounds. By providing this second signal, the user can provide various intents (for example, deleting, opening, sending in an e-mail, sharing on a social network, requesting information about, taking a digital photo or video of it, copying, pasting) to perform various tasks or actions pertaining the selected object(s).”; ¶0162 of Geisner “FIG. 14 illustrates an alternative use of the shopping application or in a user 18 can place physical object, such as a couch 1402, within a scene 1410 on a display 16. In different embodiments, different types of virtual articles other than clothing or furniture may be presented in by the shopping application 180 where user place physical object within the scene on a display ¶;) In addition, the same motivation is used as the rejection for claim 2. OLIVER, Stekkelpark, and Geisner are understood to be silent on the remaining limitations of claim 4.
In the same field endeavor, Cho teaches wherein the input is a curated recommendation pertaining to the physical object (¶0052 of Cho “In some embodiments, a friend can recommend a fashion item to the owner of the social networking Virtual Closet. For example, a friend can recommend an item which they feel the owner is lacking in their Virtual Closet (e.g., you should buy a jean vest). As another example, a friend may recommend an item that can be used to complete a particular outfit. The recommended item can include, for example, a fashion item from the friend's own Virtual Closet (e.g., a link to or an image of a fashion item from the friend's Virtual Closet), an item that is for sale on a vendor's webpage, a description of a general fashion item (e.g., "you should get some shirts that are colorful"), or any other suitable fashion item. Recommend Item Input 430 can be selected to enter a fashion item recommendation. In some embodiments, a friend can provide a recommendation for the owner to get rid of a particular fashion item.”) 
Therefore, in combination of OLIVER, Stekkelpark, and Geisner, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of displaying three-dimensional virtual representations of captured physical items for sale online selling platforms of OLIVER with providing recommend an item as seen in Cho because this modification would enter a fashion item recommendation (¶0052 of Cho).
Thus, the combination of OLIVER, Stekkelpark, Geisner and Cho teaches wherein the input is a curated recommendation pertaining to the physical object identified by the first gesture.
Regarding claim 14, OLIVER, Stekkelpark, and Geisner teach the system of claim 13, Remaining of claim 14 is similar in scope to claim 4 and therefore rejected under the same rationale.
3.	Claims  6, 10, 16, 20, 22, 28 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OLIVER et al, IDS, U.S Patent Application Publication No 2012/0239513 (“OLIVER”) in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) further in view of  Geisner et al, U.S Patent Application Publication No 20110246329 (“Geisner”)  further in view Hansen U.S Patent No. 8,655,053 (“Hansen”)
Regarding claim 6, OLIVER, Stekkelpark, and Geisner teach the method of claim 2, further comprising: determining one or more measurements of the physical object based on the spatial data (¶0132 of Geisner “Image data and/or depth information may be used in to identify target features. Such target features for a human target may include, for example, height and/or arm length and may be obtained based on, for example, a body scan, a skeletal model, the extent of a user 1002 on a pixel area or any other suitable process or data. Using for example, the depth values in a plurality of observed pixels that are associated with a human target and the extent of one or more aspects of the human target such as the height, the width of the head, or the width of the shoulders, or the like, the size of the human target may be determined. The camera 1008 may process the image data and use it to determine the shape, colors, and size of various parts of the user, including the user's hair, clothing, etc. The detected features may be compared to a catalog of feature options for application to a visual representation, such as the visual representation feature options in the features library 197.”) In addition, the same motivation is used as the rejection for claim 2. OLIVER, Stekkelpark, and Geisner are understood to be silent on the remaining limitations of claim 6
 In the same field of endeavor, Hansen teaches determining one or more measurements of the physical object based on the spatial data; and storing, in a database, the one or more measurements of the physical object in association with at least one of an identifier of the physical object, the three- dimensional representation of the physical object, an identifier of the user, or an identifier of the client device (col.24, lines 35-51 “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment). In this case, the relative known size of the body part in the photograph compared to the dimension of the garment in the photograph can be used to calculate an estimated actual size of the garment. The estimated actual size can be used to identify the garment in a known database of garments or can be used to generate or augment garment profile data for use in a garment database as described herein.” where determined the actual size of the garment and store in database)
Therefore, in combination of OLIVER, Stekkelpark, and Geisner, i t would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of displaying three-dimensional virtual representations of captured physical items for sale online selling platforms of OLIVER and capturing spatial data of the physical object in the physical environment of Geisner with determining actual size of garment as seen in Hansen because this modification would make assumptions about the personal preferences of the user (col.24, lines 35-51 of Hansen)
Thus, the combination of OLIVER, Stekkelpark, Geisner and Hansen teaches determining one or more measurements of the physical object based on the spatial data; and storing, in a database, the one or more measurements of the physical object in association with at least one of an identifier of the physical object, the three- dimensional representation of the physical object, an identifier of the user, or an identifier of the client device.
Regarding claim 10, OLIVER, Stekkelpark, Geisner teach the method of claim 2, wherein displaying the three-dimensional representation of the 5physical object in the user interface of the client device includes: OLIVER, Stekkelpark, Geisner are understood to be silent on the remaining limitations of claim 10.
In the same field endeavor, Hansen teaches accessing, at a record of a database, one or more measurements of the physical object; and displaying the one or more measurements of the physical object in association with the  three-dimensional representation of the 10physical object in the user interface of the client device (col.24, lines 35-51 “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment). In this case, the relative known size of the body part in the photograph compared to the dimension of the garment in the photograph can be used to calculate an estimated actual size of the garment. The estimated actual size can be used to identify the garment in a known database of garments or can be used to generate or augment garment profile data for use in a garment database as described herein.”’; col.25, lines 23-28 “The garment profile database can be used to further facilitate matching between unknown garments of users and known garments as described above. In addition, the profile data associated with the garment can be used to determine the probability that a garment identified in photographic data is a match to the known garment in the garment profile database.”) In addition, the same motivation is used as the rejection for claim 6.
Regarding claim 16, OLIVER, Stekkelpark,  Geisner teach the system of claim 12, remaining of claim 16 is similar in scope to claim 6 and therefore rejected under the same rationale.
Regarding claim 20, OLIVER, Stekkelpark, Geisner teach the system of claim 12, wherein displaying of the three-dimensional representation of the physical object in the user interface of the client device includes: 
displaying the physical object in association with the three-dimensional representation of the physical object in the user interface of the client device (¶0040  of OLIVER “As will be discussed in further detail below, in addition to providing virtual representations (i.e., visual depictions) of physical items, the virtual closet 200 may also store information regarding the physical items with the virtual representations. Accordingly, a user may select a virtual representation from the virtual closet 200 to view additional information about the item corresponding with the virtual representation. Additionally, virtual representations and other digital content may be associated with one another within the virtual closet. For instance, wish item 3 214 is shown in FIG. 2 as being associated with item X, item Y, and song 3.”; ¶0162-0163 of Geisner FIG. 14 illustrates an alternative use of the shopping application or in a user 18 can place physical object, such as a couch 1402, within a scene 1410 on a display 16. In different embodiments, different types of virtual articles other than clothing or furniture may be presented in by the shopping application 180. [0163] FIG. 15 is an enlarged view of an exemplary scene 1410 provided with an interface 1425 suitable for use with a shopping application used in a room modeling application. Interface 1525 includes, for example, a number of articles (in this example chairs) 1540, 1542, 1544 and 1546 as well as a number of paint colors 1532 and 1534 which can be applied to a scene 1410.), wherein the second command includes a different gesture to request to initiate  a different action with respect to the physical object, the different action including a request to obtain input regarding the physical object via the electronic marketplace ( ¶0075 of OLIVER “Additional information associated with placing the item for sale is accessed, as shown at block 610. This may include information such as a sales price and comments describing the item. The various online selling platforms may have different information requirements and options for placing items for sale. As such, the information accessed at block 610 may be dependent on the online selling platform selected by the user. The information may include information already associated with the virtual representation and stored by the virtual closet and/or may include information provided after selecting the virtual representation to place the corresponding item for sale. Additionally, the information may be manually specified by the user or the system may automatically determine the information. As an example of manually-provided information, the user could manually select a price and write a description of the item. As an example of system-provided information, the system could automatically determine a sales price and product description (e.g., by searching for product sales and description information for similar items online). If the system automatically generates information, the user may be provided the option to edit the information.”; ¶0157 of Geisner “ In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area (garments 1242, 1244, 1246 and 1248) and move the garments onto the virtual model 1050. A user 1002 may use a scroll interface 1227 to move through garments on a virtual rack 1235. A user may select to put garments into a virtual shopping cart 1260 which a user may then purchase using a transaction interface (not shown). Purchasing items using the system may comprise using a purchasing interface provided by system 20 which a user 1002 may interact with using gestures, or may comprise being provided with a vendor specific interface through, for example, a browser window presented in the interface 1200”; ¶0177 of Geisner “The system may recommend clothing for the user based on the identity of these user characteristics. The clothing recommendations may be based on clothing in the user's closet or from clothing available for purchase in the virtual world marketplace. For example, a user may have a personal closet with a repository of items owned and associated with a particular visual representation. The personal closet may comprise an interface for allowing the user to view and modify clothing and other items that are applied to the user's visual representation. For example, accessories, shoes, etc, may be modified. A user's gender may be determined based on the captured data or as a result of accessing a profile associated with the user.), and wherein the operations further comprise receiving a curated recommendation pertaining to an additional object based on the three-dimensional representation of the physical object (¶0050 of OLIVER “The metadata stored by the virtual closet for virtual representations may also allow items to be identified as part of a set or otherwise identifying an association between items. For instance, a user's skis, poles, boots, and goggles could be part of a "skiing" set. As such, when the user searches the virtual closet for skiing gear, the virtual closet may provide information for each of the items in the set, including location information for the items in the real-world, allowing the user to find and retrieve the items. As another example, a user may indicate that he intends to wear a particular suit. Based on metadata associated with the suit (which may, for instance past usage pattern information or user-edited tags), the virtual closet may recommend particular shoes or shirt to wear with the suit. As still another example, virtual representations of items the user would want for a vacation could be manually or automatically tagged as such. Then, when the user is packing for the trip, the user could get suggestions and reminders of items to bring on the vacation based on the metadata.”; ¶0177 of Geisner “The system may recommend clothing for the user based on the identity of these user characteristics. The clothing recommendations may be based on clothing in the user's closet or from clothing available for purchase in the virtual world marketplace. For example, a user may have a personal closet with a repository of items owned and associated with a particular visual representation. The personal closet may comprise an interface for allowing the user to view and modify clothing and other items that are applied to the user's visual representation. For example, accessories, shoes, etc, may be modified. A user's gender may be determined based on the captured data or as a result of accessing a profile associated with the user.) OLIVER, Stekkelpark, Geisner are understood to be silent on the remaining limitations of claim 20.
In the same field endeavor, Hansen teaches accessing, at a record of a database, one or more measurements of the physical object; and  10displaying the one or more measurements of the physical object in association with the three-dimensional representation of the physical object in the user interface of the client device (col.24, lines 35-51 “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment). In this case, the relative known size of the body part in the photograph compared to the dimension of the garment in the photograph can be used to calculate an estimated actual size of the garment. The estimated actual size can be used to identify the garment in a known database of garments or can be used to generate or augment garment profile data for use in a garment database as described herein.”’; col.25, lines 23-28 “The garment profile database can be used to further facilitate matching between unknown garments of users and known garments as described above. In addition, the profile data associated with the garment can be used to determine the probability that a garment identified in photographic data is a match to the known garment in the garment profile database.”), wherein the operations further comprise receiving a curated recommendation pertaining to  an additional object based on the  three- dimensional representation of the physical object and the one or more measurements of the physical object (col.23, lines 13-20 “The databases including garment preference data and/or personal preference data can be used to determine a garment fit and/or to make particular recommendations of particular garment items and/or to recommend locations or retailers for buying particular garment items as described herein. The preference data may be collected directly from a user or derived from other data associated with the user”; col.25, lines 62-67 “The personal preference data (e.g., fitting parameters) may be stored in the user account of the user database and used to provide fitting. For example, garment sizes or particular garments that provide the desired spacing based on the fitting parameter can be identified from a garment database and/or recommended to the user.”;col.26, lines 10-24 “The present invention also includes associating user accounts by identifying acquaintances, friends, or other personal relationships that may exist between account users and making garment recommendations that use, at least in part, the preferences of other users that have a personal relationship. For example, where two users are friends in a social network, their preferences may be similar. Other social networking data such as a user's school, residence, demographic, sex, age, personal interest, and the like may be associated with a user account and used to recommend particular fitted garments. In one embodiment, purchases of one user can be uploaded to a social network and/or social network users having an established connection with a particular social network user may be notified of the purchase and/or shown an electronic display of the garment.”; col.24, lines 35-51 of Hansen “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment)) In addition, the same motivation is used as the rejection for claim 6.  
Thus, the combination of OLIVER, Stekkelpark, Geisner and Hansen teaches wherein displaying of the three-dimensional representation of the physical object in the user interface of the client device includes: accessing, at a record of a database, one or more measurements of the physical object; and displaying the one or more measurements of the physical object in association with the three-dimensional representation of the physical object in the user interface of the client device, wherein the second command includes a different gesture to request to initiate  a different action with respect to the physical object, the different action including a request to obtain input regarding the physical object via the electronic marketplace and wherein the operations further comprise receiving a curated recommendation pertaining to an additional object based on the three-dimensional representation of the physical object and the one or more measurements of the physical object.
Regarding claim 22, OLIVER, Stekkelpark, Geisner teach the machine-readable storage medium of claim 21, further comprising instructions that, when executed by one or more hardware processors of the machine, cause the one or more hardware processors to further 15perform operations comprising: Remaining of claim 22 is similar in scope to claim 6 and therefore rejected under the same rationale.
Regarding claim 28, OLIVER, Stekkelpark, Geisner and Hansen teach the machine-readable storage medium of claim 22, further comprising instructions that, when executed by one or more hardware processors of the machine, cause the one or more hardware processors to further perform operations comprising: receiving a curated recommendation pertaining to an additional 15object based on the three-dimensional representation of the physical object and the one or more measurements of the physical object (¶0050 of OLIVER “The metadata stored by the virtual closet for virtual representations may also allow items to be identified as part of a set or otherwise identifying an association between items. For instance, a user's skis, poles, boots, and goggles could be part of a "skiing" set. As such, when the user searches the virtual closet for skiing gear, the virtual closet may provide information for each of the items in the set, including location information for the items in the real-world, allowing the user to find and retrieve the items. As another example, a user may indicate that he intends to wear a particular suit. Based on metadata associated with the suit (which may, for instance past usage pattern information or user-edited tags), the virtual closet may recommend particular shoes or shirt to wear with the suit. As still another example, virtual representations of items the user would want for a vacation could be manually or automatically tagged as such. Then, when the user is packing for the trip, the user could get suggestions and reminders of items to bring on the vacation based on the metadata.”; ¶0177 of Geisner “The system may recommend clothing for the user based on the identity of these user characteristics. The clothing recommendations may be based on clothing in the user's closet or from clothing available for purchase in the virtual world marketplace. For example, a user may have a personal closet with a repository of items owned and associated with a particular visual representation. The personal closet may comprise an interface for allowing the user to view and modify clothing and other items that are applied to the user's visual representation. For example, accessories, shoes, etc, may be modified. A user's gender may be determined based on the captured data or as a result of accessing a profile associated with the user.”;col.26, lines 10-24 “The present invention also includes associating user accounts by identifying acquaintances, friends, or other personal relationships that may exist between account users and making garment recommendations that use, at least in part, the preferences of other users that have a personal relationship. For example, where two users are friends in a social network, their preferences may be similar. Other social networking data such as a user's school, residence, demographic, sex, age, personal interest, and the like may be associated with a user account and used to recommend particular fitted garments. In one embodiment, purchases of one user can be uploaded to a social network and/or social network users having an established connection with a particular social network user may be notified of the purchase and/or shown an electronic display of the garment.”; col.24, lines 35-51 of Hansen “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment).) In addition, the same motivation is used as the rejection for claim 6.
Regarding claim 31, OLIVER, Stekkelpark, Geisner and Hansen teach the method as described in claim 6, wherein generating the three-dimensional representation of the physical object is further based on the one or more measurements of the physical object stored in the database (¶0062 of Geisner “ In another example, the target is a human user and the system detects the user's features, such as eye color, size, and shape, hair color, type, and length, etc. The system may compare the detected features to a catalog of feature options and apply selected features to the visual representation….”; ¶0064 “The computing environment 12 may use a 3-D Model Builder 193 to create 3-D models from scanned scene information available from the image library and the capture device”; col.25, lines 23-28 of Hansen “The garment profile database can be used to further facilitate matching between unknown garments of users and known garments as described above. In addition, the profile data associated with the garment can be used to determine the probability that a garment identified in photographic data is a match to the known garment in the garment profile database.”) In addition, the same motivation is used as the rejection for claim 6.
4.	Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OLIVER et al, IDS, U.S Patent Application Publication No 2012/0239513 (“OLIVER”) in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) further in view of  Geisner et al, U.S Patent Application Publication No 20110246329 (“Geisner”) further in view of Bran et al, U.S Patent Application Publication No.20130170699 (“Bran”)
Regarding claim 35, OLIVER, Stekkelpark, Geisner teach the method as described in claim 2, wherein the first gesture corresponds to a first step (¶0054 of OLIVER “ In some embodiments, physical items may be automatically scanned and added to a user's virtual closet. For instance, a depth camera or other image capturing device may be located in a user's home that automatically scans items brought into the user's home”; ¶0069 of Stekkelpark “In yet another implementation, an augmented reality device is provided, the device being equipped with at least one camera and least one acoustic-to-electric sensor. An image recognition module is also provided, said module being capable of detecting and recognizing various hand or finger gestures, and the combination of hand or finger gestures and objects (for example objects visible on the display of the device, or physical objects being captured by the device's camera). In other words, a system is provided, which is capable of recognizing hand and finger gestures and objects on a static or dynamic image. In such implementations, the user can make a virtual object selection on the display of the device by pointing with the physical hands or fingers to any of the virtual objects in the user's field of vision. In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision.”; ¶0162 of Geisner “FIG. 14 illustrates an alternative use of the shopping application or in a user 18 can place physical object, such as a couch 1402, within a scene 1410 on a display 16. In different embodiments, different types of virtual articles other than clothing or furniture may be presented in by the shopping application 180”;)and the second gesture corresponds to a second step (¶0072 “In further embodiments of the present invention, the virtual closet may also be used to facilitate selling users' items. In particular, virtual representations of items could be uploaded from a user's virtual closet to an online platform directed to selling items (e.g., an auction website, shopping website, classified advertisements websites), such as the EBAY, AMAZON, or CRAIGSLIST websites, to provide a few examples. Allowing virtual representations of items from a virtual closet to be directly added to an online selling platform may provide a convenient way for users to sell items. Additionally, in embodiments in which the virtual representation is a three-dimensional model created by scanning the item, the virtual representation may provide an actual depiction of the item for potential buyers to view”;) In addition, the same motivation is used as the rejection for claim 2. OLIVER, Stekkelpark, Geisner are understood to be silent on the remaining limitations of claim 35.
In the same field of endeavor, Bran teaches wherein the first gesture corresponds to a first step in a sequence of gestures and the second gesture corresponds to a second step in the sequence of gestures (¶0030  “The gesture device 110 is configured to receive multiple gestures in a sequence or series. For example, the user 112 may perform a first gesture (e.g., Gesture 1 114(1) in FIG. 1) and soon after may perform a second gesture (e.g., Gesture 2 114(2) in FIG. 2). When the gesture device 110 detects multiple gestures, the gesture device 110 can use information from previously detected gestures, as well as the time value between the gestures, to adjust the confidence scores of electronic commands associated with newly received gestures”; ¶0033 “In FIG. 3A, the gesture device 110 detects Gesture 2 after it detects Gesture 1. The time between Gesture 1 and Gesture 2 is measured as the time difference between t.sub.1 and t.sub.2 (shown at reference numeral 332). The time difference 332 may be measured, for example, by the timer unit 212 of the gesture device 110. It is assumed in FIG. 3A that the gesture device 110 has executed any appropriate electronic command (e.g., an electronic command with a sufficient or adequate confidence score) associated with Gesture 1 before Gesture 2 is detected.”)
OLIVER starts with identifying the physical items by scanning or bringing the physical items within a field of view of a depth sensor in order to generate and display the three-dimensional virtual representations of captured physical items.  Then, user selects the three-dimensional virtual representations of captured physical items to place for sale online selling platforms.  Stekkelpark suggests identifying a physical object in a physical environment by a gesture that points to the physical object. Geisner teaches captures physical object within a field of view of a depth sensor and generate and display three-dimensional virtual representations of captured physical object on shopping application, then user can manipulate the virtual representations of captured physical object by gestures.  These gestures are captured by the depth sensor. Bran teaches receive multiple gestures in a sequence or series such detects Gesture 2 after it detects Gesture 1
Therefore, in combination of OLIVER, Stekkelpark, Geisner, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the step of identifying physical items in a physical environment by scanning or bringing the physical items within a field of view of a depth sensor with identifying a physical object in a physical environment by a gesture that points to the physical object of Stekkelpark and step of select three-dimensional virtual representations of captured physical items for sale online selling platforms of OLIVER with initiating an action with respect to the presentation of the physical object by a gesture of Geisner with receiving multiple gestures in a sequence or series as seen in Bran because this modification would execute any appropriate electronic command associated with Gesture 1 before Gesture 2 is detected (¶0033 of Bran)
Thus, the combination of OLIVER, Stekkelpark, Geisner and Bran teaches wherein the first gesture corresponds to a first step in a sequence of gestures and the second gesture corresponds to a second step in the sequence of gestures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Nung; Pei-Chen, U.S Patent Application Publication No. 20100073500 - A system for calculating the dimensions of an object during an image capture of the object in an imaging device includes an imaging module, a dimension calculating module, and an indication module. The imaging module is configured for capturing an image of an object. The dimension calculating module is configured for calculating the dimensions of the object. The indication module is configured for indicating the dimensions of the object in the captured image. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/           Primary Examiner, Art Unit 2619